DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (US 7,092,613).
In regard to claim 1, Ide et al. discloses an audio processing device (Figure 2), comprising: a drive circuit that drives an actuator for use in obtaining an audio signal from a recording medium (see column 3, lines 50-59; see Figure 4); a signal processing circuit that processes the audio signal obtained (Figure 2, element 20); a power supply circuit that supplies, to at least the signal processing circuit, power inputted from an external source (Figure 11, elements 71, 72); a power storage for supplying stored power to the drive circuit (Figure 11, elements 73, 74, 76, 77); a switch that selectively switches connection of the drive circuit between the power storage and the power supply circuit (patent claim 1: “switching means”); and a controller that causes the switch to connect the drive circuit and the power supply circuit when the drive circuit is 
. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Ide et al. discloses all the limitations of claim 1, as noted in the rejection above. However, Ide et al. does not disclose: in regard to claim 2, wherein the first state is a state in which the actuator is driven to start reproducing, stop reproducing, or skip audio, and the second state is a state in which the actuator is driven to continue reproducing audio; and in regard to claim 3, an obtainer that obtains an instruction signal indicating starting reproduction, stopping reproduction, or skipping of audio, wherein the drive circuit is to be in the first state in response to the obtainer obtaining the instruction signal.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Shinada (US 5,502,700) discloses a power saving method wherein a switch means for stopping or starting supply of an operating clock for a part or all of the data reading means is provided to be opened or closed by a control means according to an amount of the reproduced data in the storage means, controlling a power supply to a part of all of the data reading means.
Kodama et al. (US 6,624,962) discloses a storage device wherein reduction of power consumption is achieved by switching to power save mode in which supply of power to a read/write circuit is stopped or the operating speed is reduced and the like when a command (instruction) is received from a host.
Raaymakers (US 2007/0195661) discloses an apparatus wherein when the amount of data stored in the memory reaches a reference level, the controller switches the system from the power save mode to a normal power supply, and moves the pickup to start writing data on the optical disc until the memory is empty once again.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688